Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-21-00170-CV

                                        Fumilayo GBADMASSI,
                                               Appellant

                                                    v.

                                            RON RAY L.P.,
                                              Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2020CV05089
                           Honorable David J. Rodriguez, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: June 30, 2022

DISMISSED FOR LACK OF JURISDICTION IN PART; AFFIRMED IN PART

           Appellant Fumilayo Gbadmassi appeals the county court at law’s judgment in favor of

appellee Ron Ray L.P. We dismiss the appeal in part for lack of jurisdiction and affirm the portion

of the county court’s judgment within our jurisdiction to review.

                                             BACKGROUND

           Ron Ray L.P. filed a sworn petition for eviction in the Justice Court for Precinct 2 of Bexar

County, Texas. In its petition, Ron Ray L.P. alleged it was entitled to possession of premises

located in a commercial shopping center leased by Gbadmassi because of unpaid rent. Gbadmassi
                                                                                                     04-21-00170-CV


filed a motion to dismiss, arguing Ron Ray L.P. was an improper party to initiate an eviction action

against her, and counterclaimed for trespass and fraud. The justice court entered a judgment in

Ron Ray L.P.’s favor, and Gbadmassi appealed to the county court at law.

         There, Gbadmassi filed a “Demand to Dismiss Improper Party and Counter Claim,”

reasserting Ron Ray L.P. was an improper party. Despite the filing’s name, the filing did not

include any language on counterclaims. The county court set the matter for a hearing at which

only Ron Ray L.P. through its attorney of record appeared. After the trial de novo, the county

court signed a judgment awarding Ron Ray L.P. possession of the premises, past-due rent in the

amount of $12,000.00, post-judgment interest, and attorney’s fees. Gbadmassi now appeals,

arguing the county court should have dismissed the suit because Ron Ray L.P. was not the proper

party to sue her, since no contract existed between them. 1

                                                  JURISDICTION

         As an initial matter, we must determine if we have jurisdiction to consider Gbadmassi’s

appeal of the county court’s judgment. See Guillen v. U.S. Bank, N.A., 494 S.W.3d 861, 865 (Tex.

App.—Houston [14th Dist.] 2016, no pet.). Subject matter jurisdiction is a question of law we

review de novo. Id. at 866. Our jurisdiction to review a judgment from a forcible detainer action

is limited by section 24.007 of the Texas Property Code. See TEX. PROP. CODE ANN. § 24.007;

Kinsella v. Kent Sports Holdings, L.P., 636 S.W.3d 331, 332 (Tex. App.—Amarillo 2021, no pet.);

Divine Bus. Enters., LLC v. Ablegrowth, Inc., No. 12-16-00206-CV, 2018 WL 2112148, at *1

(Tex. App.—Tyler May 8, 2018, no pet.) (mem. op.). It provides, “A final judgment of a county

court in an eviction suit may not be appealed on the issue of possession unless the premises in


1
  We note Gbadmassi refers to her “Demand to Dismiss Improper Party and Counter Claim” as a special appearance;
however, there is nothing in Gbadmassi’s filing challenging the county court’s personal jurisdiction over her. Instead,
below and on appeal, Gbadmassi contends Ron Ray L.P. was “not the proper party to bring suit against [her because]
there is no [c]ontract or agreement between the parties in this case.”


                                                         -2-
                                                                                        04-21-00170-CV


question are being used for residential purposes only.” TEX. PROP. CODE § 24.007. Under this

section, we do not have jurisdiction to review the issue of possession if, as in this case, the disputed

premises were used for commercial purposes. See id.; Kinsella, 636 S.W.3d at 332; Divine Bus.

Enters., 2018 WL 2112148, at *1. “The prohibition against considering possession includes

consideration of any finding essential to the issue of, dependent on, or primarily concerned with

the issue of possession.” Divine Bus. Enters., 2018 WL 2112148, at *1.

       Here, Gbadmassi argues Ron Ray L.P. was not a proper party to the suit because no contract

existed between them. To the extent Gbadmassi’s argument is challenging the portion of the

judgment awarding possession to Ron Ray L.P., we lack jurisdiction to consider it. See TEX. PROP.

CODE § 24.007; Kinsella, 636 S.W.3d at 332; Divine Bus. Enters., 2018 WL 2112148, at *1.

             PAST-DUE RENT, POST-JUDGMENT INTEREST, AND ATTORNEY’S FEES

       With respect to the remaining portion of the judgment awarding Ron Ray L.P. past-due

rent, post-judgment interest, and attorney’s fees, this court has recognized these issues are

independent of possession and are therefore, reviewable on appeal. See Cavazos v. San Antonio

Hous. Auth., No. 04-09-00659-CV, 2010 WL 2772450, at *2 (Tex. App.—San Antonio July 14,

2010, no pet.) (mem. op.). Here, Gbadmassi challenges the sufficiency of the trial court’s

judgment by arguing Ron Ray L.P. could not bring this suit against her because no contract existed

between them. Other than this mere assertion, however, there is nothing in the record showing the

trial court erred. Instead, the court reporter certified a reporter’s record of the county court bench

trial does not exist. As the appellant, Gbadmassi bears the burden to bring forward a sufficient

record, and when a party challenges the evidence supporting the trial court’s judgment, “we must

presume the trial court had before it and determined all facts necessary in support of the judgment.”

Roberson v. Chevalier, No. 01-13-00307-CV, 2014 WL 3512767, at *2 (Tex. App.—Houston [1st

Dist.] July 15, 2014, no pet.) (mem. op.). Accordingly, we presume the trial court found the


                                                  -3-
                                                                                     04-21-00170-CV


necessary facts to establish Ron Ray L.P. was entitled to past-due rent, post-judgment interest, and

attorney’s fees. See id. We therefore overrule Gbadmassi’s challenge to this portion of the

judgment.

                                          CONCLUSION

       Based on the above, to the extent Gbadmassi challenges the portion of the judgment

awarding Ron Ray L.P. possession, we dismiss Gbadmassi’s appeal for lack of jurisdiction, and

we affirm the remaining portion of the judgment.


                                                  Luz Elena D. Chapa, Justice




                                                -4-